Citation Nr: 0912529	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to an increased initial rating for bilateral 
plantar fasciitis, rated as noncompensable prior to October 
3, 2007 and as 10 percent disabling thereafter.  

5.  Entitlement to an increased initial rating for left knee 
chondromalacia tibia and patella with meniscus derangement, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 13, 1991 to 
March 18, 1991 and from April 1999 to April 2005.  He also 
had over one year of unverified prior active service and over 
nine years of unverified prior inactive service.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claims for service connection 
and granted service connection for the Veteran's left knee 
and bilateral foot disabilities.  The RO assigned a 10 
percent rating for the former and a noncompensable evaluation 
for the latter, both effective June 29, 2006.  

In an October 2007 rating decision, the RO assigned a 10 
percent evaluation for the Veteran's bilateral foot 
disability, effective October 3, 2007.  Despite the increased 
rating granted by the RO, the Veteran's appeal remains before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In an October 2007 statement in support of the claim, the 
Veteran requested a clothing allowance for his right hand and 
bilateral knee braces.  As review of the claims folder does 
not reveal that the RO has addressed this issue, it is 
REFERRED to the RO for appropriate action.  

The issues of entitlement to service connection for right 
hand and neck disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran has a current low back disability.  

2.  Prior to October 3, 2007, the Veteran had subjective 
complaints of pain on the bottoms of his feet and flare-ups 
with worsening pain, and there was objective evidence of 
tenderness to palpation and pressure on the soles of the feet 
on most of the plantar surfaces, especially at the heels, and 
bilateral subjective tenderness with manipulation of the 
distal feet.  

3.  The Veteran's bilateral plantar fasciitis is not 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities; or moderately severe foot injury.  

4.  Prior to his surgery for a deranged meniscus on December 
20, 2007, the Veteran complained of pain and locking in his 
left knee and an October 2007 magnetic resonance imaging 
(MRI) report showed a small amount of effusion.  

5.  As of February 1, 2008, the Veteran's left knee has been 
manifested by complaints of pain, but there is no evidence of 
flexion limited to 30 degrees, extension limited to 15 
degrees, or recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial evaluation of 10 percent, and 
no higher, for service-connected bilateral plantar fasciitis, 
have been met, effective from June 29, 2006, forward.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5279, 5284 (2008).  

3.  The criteria for an initial evaluation of 20 percent, and 
no higher, for service-connected left knee chondromalacia 
tibia and patella with meniscus derangement, have been met 
between June 29, 2006 and December 19, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2008).  

4.  The criteria for an initial evaluation greater than 10 
percent for service-connected left knee chondromalacia tibia 
and patella with meniscus derangement have not been met from 
February 1, 2008, forward.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5014 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  Service connection will also be presumed 
for certain chronic diseases, to include arthritis, if 
manifest to a compensable degree within one year after 
discharge from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran contends that he has a low back disorder as a 
result of service.  In pertinent part, he reports that he 
continues to feel pain on a routine basis and that he does 
not believe his back problems have resolved.  The Veteran 
asserts that it flares up occasionally for no reason or when 
he tries to conduct strenuous activities that used to be 
normal work, drive long distances or play basketball.  He 
also contends that he cannot stand for over 10 minutes 
without feeling stiffness in his back.  See June 2006 VA Form 
21-526; October 2007 VA Form 9.  

The Veteran's service treatment records reveal that he 
complained of problems with his lower back at the time of his 
April 2005 discharge from service, which were noted, but not 
expanded on, by the examining physician.  See report of 
medical assessment; see also April 2005 automated version of 
SF600 from Keesler Medical Center.  It is unclear from the 
reports whether the Veteran was reporting contemporaneous low 
back problems or past low back problems.  

The Board notes that the Veteran received treatment at the VA 
Medical Center in Jackson, Mississippi, during his period of 
active service.  He was seen in May 2003 with complaint of 
low back pain after lifting a trailer that was attached to 
his truck the evening prior.  The Veteran was assessed with 
acute lumbar strain, advised to rest for three days, and an 
x-ray was ordered.  See medical miscellaneous note.  The 
Veteran was seen for follow up less than a week later, at 
which time he indicated he was better but still had pain and 
soreness in the right lower back.  The examining physician 
reported that an x-ray of the lumbosacral spine revealed 
bones were of normal density and trabecular pattern, the 
heights of the vertebral body and the intervertebral disc 
space were well-preserved, pedicles were normal, and there 
was no abnormal paraspinal line; straightening of the normal 
lordotic curvature was noted to probably be due to muscle 
spasm.  The assessment made was lumbar strain with myofascial 
spasm.  See May 2003 addendum report.  

After service, the Veteran underwent a VA compensation and 
pension (C&P) spine examination in February 2007, at which 
time he reported that he was lifting a utility trailer when 
he began to have severe pain in the area of his lumbar spine 
with resultant difficulty walking.  He denied any radiation 
of pain.  The Veteran reported being treated at a clinic 
where he was found to have muscle strain.  He indicated 
initially that the pain never really completely went away, 
but subsequently reported that the pain went away in two 
weeks.  The Veteran reported that at the current time, he had 
lumbar pain about 30 percent of the time, which he described 
as aching and made worse with strenuous activity.  He denied 
any radiation of the pain and denied that the pain prevented 
him from working, but he did indicate the pain decreased his 
ability to cut wood.  The Veteran also indicated that during 
flare-ups, he was unable to lift weights, play basketball, or 
do any home repairs.  He reported that flare-ups last only 
two to three days and happen as much as once a year.  
Following physical examination, the examiner reported that an 
x-ray of the Veteran's lumbar spine was normal.  The 
diagnosis was lumbar strain, which has resolved.  A February 
2007 x-ray report reveals that the vertebral body height and 
intervertebral disc space appeared to be adequate, that there 
were no fractures or dislocations seen, and that pedicles 
were intact.  See imaging report.  

The Veteran was seen with complaint of continuing pain in his 
lower back in August 2007.  The impression made was chronic 
lower back pain.  See primary care follow-up note.  The 
remaining records do not reveal further treatment related to 
the Veteran's lower back pain.  

The medical evidence of record does not support the claim for 
service connection for a low back disorder.  While the Board 
acknowledges the treatment the Veteran received during 
service in May 2003, and his April 2005 reports of problems 
with his low back, there is no evidence of a chronic low back 
condition during service.  Moreover, the application of 38 
C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires evidence of a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  The Veteran was diagnosed with resolved 
lumbar strain during the February 2007 VA C&P examination, 
and x-rays of his lumbar spine were reported to be normal.  
In August 2007, he was assessed with chronic lower back pain.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Therefore, in the absence of any medical evidence showing 
that the Veteran has a current low back condition, service 
connection is not warranted and the claim must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


II.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the evidence does not support 
the assignment of a staged rating for the Veteran's service-
connected plantar fasciitis.  However, as explained below, a 
staged rating is in order for the service-connected left knee 
disability.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).

	A.	Bilateral plantar fasciitis

Service connection for bilateral plantar fasciitis was 
granted by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5279, with a noncompensable evaluation effective June 
29, 2006, the date on which the Veteran's claim was received.  
See March 2007 rating decision.  Evaluation of a service-
connected disability in accordance with schedular criteria 
that closely pertain to an analogous disease in terms of 
functions affected, anatomical localization, and 
symptomatology, is permitted.  38 C.F.R. § 4.20 (2008).  

As noted above, the RO subsequently assigned a 10 percent 
evaluation effective October 3, 2007, the date on which 
objective evidence showed a compensable evaluation was 
warranted.  See October 2007 rating decision.  As such, the 
Board must determine whether the Veteran was entitled to a 
compensable rating prior to October 3, 2007 and whether he is 
entitled to a rating in excess of 10 percent as of that date.  

The Veteran underwent a VA C&P feet examination in February 
2007, at which time he reported that the bottoms of his feet 
hurt and that he had pain about 90 percent of the time with 
relief obtained by getting off his feet.  The Veteran 
indicated that he achieved 50 percent relief with shoe 
inserts, but reported that he did not have any at the present 
time because they had worn out.  He also reported being 
treated with injections and 10 milligrams of Bextra daily.  
The examiner indicated that the Veteran was only using Aleve, 
one or two tablets three times a week, with mild relief.  The 
Veteran denied any surgery on his feet.  He reported flare-
ups, during which he had to avoid weightbearing.  The Veteran 
also reported missing three days of work during the past year 
due to foot pain and indicated that he usually missed two 
days in a row.  He indicated that the symptoms of flare-up 
include worsening pain at the plantar surfaces of his feet.

The Veteran reported that his occupation was a truck driver 
and that he is able to perform his current job, though foot 
pain caused him to have to decrease the number of hours he 
worked, which happened two times a week or two days a week.  
The Veteran indicated that he was unable to properly apply 
pressure to his brakes when driving his 18-wheeler due to 
foot pain, though he asserted he could do his job.  The 
Veteran denied the use of any assistive or corrective 
devices, indicated that he did not use inserts due to lack of 
finances, and reported that he was able to perform all 
activities of daily living unassisted.  

Physical examination revealed normal-appearing feet.  Pulses 
were intact and a neurological examination was normal.  The 
toes of both feet appeared normal in position and anatomical 
condition and the nails on all ten toes were normal.  The 
examiner noted some tenderness to palpation and pressure on 
the soles of the feet on most of the plantar surfaces, 
especially at the heels.  Manipulation of the distal feet 
showed subjective tenderness bilaterally.  The ankle joint 
was normal and there was no pain with movement.  There was 
also no edema, instability, or calluses present on either 
foot; gait was normal, Achilles tendons inserted normally and 
arches were reported to be normal bilaterally.  The examiner 
noted the absence of pes planus and reported that x-rays of 
the feet were normal.  The Veteran was diagnosed with plantar 
fasciitis.  It was the examiner's opinion that the Veteran's 
condition was mild and that he was very mildly incapacitated 
by it.  The examiner was unable to estimate function in a 
flare-up without undue speculation.  

A February 2007 x-ray of the Veteran's bilateral feet 
revealed no osseous or articular abnormalities and no 
fractures or dislocations.  See imaging report.  

The Veteran was seen in October 2007 with complaint of foot 
pain, which he described as sharp; point tenderness was noted 
in the medial calcaneal tubercle with pressure.  The Veteran 
reported that the semi-functional inserts he had been given 
do not improve his condition; he did indicate some 
improvement with oral medications, though the pain was noted 
to be lasting.  The Veteran presented with point tenderness 
as noted above as well as tenderness in the mid arch area 
involving the medial calcaneal band.  Biomechanical 
examination showed neural and rest calcaneal stance to be 
everted.  The Veteran had a talar bulge noted medially with 
moderate disfigurement and the arch muscles were noted to be 
rigid on weightbearing and nonweightbearing.  Slight Achilles 
tendon shortening was noted secondary to a pes planus 
condition.  The assessment made was severe pes planus with 
secondary problem with chronic plantar fasciitis.  See 
podiatry clinic note.  

The Veteran was seen in April 2008 with complaint of 
increased pain in his bilateral feet.  He reported that past 
inserts did not work and only caused the pain to worsen.  The 
Veteran also reported that he was status post knee procedure, 
which had also worsened his condition.  Objective findings 
included neutral and relaxed calcaneus stance everted; pain 
elicited with tenderness along insertion sight of posterior 
tibial tendon and anterior muscle group; and some weakness 
upon standing with flexors and extensors secondary to fatigue 
of muscles from eversion of midfoot deformity.  The Veteran 
was assessed with difficulty walking; chronic plantar 
fasciitis; and pain.  The plan was to go to prosthetics for 
custom-fitted inserts.  See podiatry clinic note.  

The Veteran underwent a VA C&P feet examination in May 2008, 
at which time he reported taking medication for pain twice a 
day without relief.  He indicated that pain was present 24 
hours a day, seven days a week, and was worse with walking.  
The Veteran reported that he was able to do all activities of 
daily living unassisted and denied the use of a cane, crutch 
or assistive device, though he did report the use of a left 
knee brace.  The Veteran reported that he was unable to 
perform his job as a truck driver due to pain in his feet, 
knee and shoulder.  He indicated he could walk an unlimited 
distance despite the pain and denied flare-ups of the feet.  

Physical examination revealed that the Veteran's feet were 
normal except the nails of the fifth toes were small and 
cloudy.  All the Veteran's toes, however, were in the proper 
position and no hammertoes were seen.  The arches of the 
Veteran's feet were normal with the Veteran seated, but 
decreased nearly to flat with standing.  There was no 
rotation of the ankle or posterior foot.  The examiner noted 
that the bilateral arches were objectively tender.  There 
were no calluses and no pain with manipulation of the distal 
foot with the exception being in the arches.  Bilateral 
Achilles tendon alignment was normal and exerted normally, 
and gait was normal.  There was evidence of abnormal 
weightbearing upon inspection of the Veteran's shoes and some 
mild scaling of the skin, especially between the toes.  Left 
ankle dorsiflexion was zero degrees and plantar flexion was 
to 60 degrees.  Right ankle dorsiflexion was zero to four 
degrees and plantar flexion was to 40 degrees.  No pain was 
noted during range of motion testing of the ankles and there 
was no change after repetitive motion.  There was also no 
instability or edema.  Neurological examination was reported 
to be normal.  The Veteran was diagnosed with plantar 
fasciitis.  The examiner reported that he was unable to 
account for all of the Veteran's symptoms; however, he did 
have mild to slight limitation on standing and walking.  The 
overall severity of the Veteran's foot condition was noted to 
be mild and the examiner was unable to estimate function or 
flare-up without undue speculation.  

The Veteran reported continued increasing pain in both feet 
for the last three weeks in July 2008.  The impression was 
chronic plantar fasciitis.  See primary care follow-up note.  
New fiberglass semirigid inserts were given to the Veteran 
later that month.  See July 2008 podiatry clinic note.  

Diagnostic Code 5279 provides the rating criteria for 
metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral; the only rating available under this diagnostic 
criteria is a 10 percent evaluation.  

The Board finds that the evidence of record supports the 
assignment of a 10 percent evaluation under Diagnostic Code 
5279 prior to October 3, 2007.  This is so based on the 
Veteran's reports of pain on the bottoms of his feet and 
flare-ups with worsening pain at the plantar surfaces of his 
feet and the need to avoid weightbearing, and the February 
2007 VA examiner's findings of tenderness to palpation and 
pressure on the soles of the feet on most of the plantar 
surfaces, especially at the heels, and bilateral subjective 
tenderness with manipulation of the distal feet.  

The Board has considered whether the Veteran is entitled to a 
rating in excess of 10 percent for his service-connected 
plantar fasciitis during the entire period in question.  As 
he is now in receipt of the maximum rating allowed under 
Diagnostic Code 5279, however, a rating in excess of 10 
percent is impossible under these diagnostic criteria.  

Ratings in excess of 10 percent are provided by other rating 
criteria related to the foot, more specifically, Diagnostic 
Codes 5276 and 5284.  The Board has considered whether the 
Veteran is entitled to a rating in excess of 10 percent under 
these diagnostic criteria.  

There is no evidence showing that the Veteran has bilateral 
severe acquired flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities (Diagnostic Code 5276) or 
moderately severe foot injury (Diagnostic Code 5284), so as 
to warrant a higher rating.  For example, in February 2007 
physical examination revealed normal-appearing feet.  While 
manipulation of the feet showed subjective tenderness, this 
was not accentuated.  There was no edema and no calluses.  It 
was the examiner's opinion that the Veteran's condition was 
mild and that he was very mildly incapacitated by it.  In 
October 2007, there was only moderate disfigurement.  In May 
2008, there were no calluses and no pain with manipulation of 
the distal foot with the exception being in the arches.  
There was also no edema.  The examiner reported mild to 
slight limitation on standing and walking and that the 
overall severity of the Veteran's foot condition was mild.  
In view of these findings, a rating in excess of 10 percent 
is not warranted under Diagnostic Code 5276 or 5284.

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  During the February 
2007 VA C&P examination, however, the examiner reported that 
the Veteran's condition was mild and that he was very mildly 
incapacitated by it; the examiner was unable to estimate 
function in a flare-up without undue speculation.  During the 
May 2008 VA C&P examination, the examiner reported that he 
was unable to account for all of the Veteran's symptoms; 
however, he did have mild to slight limitation on standing 
and walking.  The overall severity of the Veteran's foot 
condition was noted to be mild and the examiner was unable to 
estimate function or flare-up without undue speculation.  The 
Board has considered the Veteran's reports of pain, but finds 
that the assignment of the 10 percent rating contemplates the 
functional loss exhibited by his feet.  As such, a rating in 
excess of 10 percent is not warranted for service-connected 
bilateral plantar fasciitis under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


B.	Left knee chondromalacia tibia and patella with 
meniscus derangement

Service connection for left knee chondromalacia tibia and 
patella with meniscus derangement was granted pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5014 with a 10 percent 
evaluation effective June 29, 2006.  See March 2007 rating 
decision.  The Board notes that in a February 2008 rating 
decision, the RO assigned a temporary 100 percent evaluation 
for the Veteran's left knee disability based on surgical and 
other treatment necessitating convalescence.  The 100 percent 
evaluation was effective from December 20, 2007 until January 
31, 2008; the 10 percent evaluation was continued as of 
February 1, 2008 under Diagnostic Code 5014.  As such, the 
Board must determine whether the Veteran is entitled to a 
rating in excess of 10 percent between June 29, 2006 and 
December 19, 2007 and as of February 1, 2008.  

The Veteran underwent a VA C&P joints examination in February 
2007, at which time he reported that his left knee will 
occasionally lock in a flexed position as well as when he 
tries to run.  He also indicated that his left knee will give 
way about three times a year.  The Veteran reported that he 
had fallen but not injured himself.  He denied the use of any 
assistive device.  The Veteran reported that he had current 
pain in his left knee about 10 percent of the time and that 
he took Aleve, one or two tablets three times a week, with 
mild relief.  The Veteran denied that his left knee prevented 
him from working.  He indicated that he had never had a MRI 
of his left knee and denied any surgery.  

Physical examination of the Veteran's knees revealed that his 
left knee appeared normal; palpation revealed no abnormal 
warmth and was normal.  There was also no localized 
tenderness of either knee and tests for stability, to include 
a test of the medial and lateral collateral ligaments, were 
normal.  Test of the cruciate ligaments, including the 
Lachman test, were, as was the McMurray test, though there 
was some clicking at the appropriate time in extension.  
Extension of the knees was reported to be full bilaterally, 
though there was some very slight subjective discomfort at 
full extension of the left.  The examiner also reported some 
crepitus with full extension on the left.  Active flexion of 
the left knee was from zero to 120 degrees with very mild 
objective pain at 120 degrees.  There was no change after 
active repetitive motion.  The examiner reported that MRI of 
the left knee was abnormal.  The MRI report was included in 
the examiner's notations.  The Veteran was diagnosed with 
meniscus derangement of the left knee and chondromalacia of 
the tibia and patella at the left knee.  The examiner 
indicated that he was unable to estimate function during a 
flare-up without undue speculation.  

A February 2007 x-ray of the Veteran's left knee revealed 
irregularity and abnormal signal intensity in the patella 
cartilage as well as a subtle irregularity of the inferior 
articular surface of the posterior horn of the lateral 
meniscus, which could be a small tear.  There was no other 
evidence of a meniscal tear, though there was slightly 
increased signal intensity in both medial and lateral menisci 
suggesting degenerative change.  There was also a cartilage 
defect of the lateral articular cartilage of the tibia near 
the midline; adjacent to that there was edema in the tibia.  
The cruciate and collateral ligaments appeared intact.  The 
impression made was cartilage defects in the tibia and 
patella; small amount of adjacent edema in the lateral tibial 
plateau; possible subtle tear in the posterior horn of the 
lateral meniscus.  See imaging report.  An April 2007 x-ray 
of the Veteran's bilateral knees revealed no acute fracture, 
dislocation, or joint effusion; the tibiofemoral joint space 
was maintained bilaterally and soft tissues were 
unremarkable.  The impression was no acute fracture or 
dislocation.  See id.  

The Veteran was seen in the orthopedic clinic as a result of 
an initial consult received from primary care for chronic 
left knee pain.  The Veteran complained of locking, popping 
and occasional swelling of his left knee.  He denied any 
surgery and reported that the medication he was taking for 
his cervical and lumbar spine pain also helped his knee pain.  
Physical examination revealed range of motion from zero to 
120 degrees; stable to varus and valgus stressors; slight 
crepitus; lateral joint line tenderness; and no effusion.  
The impression made was degenerative changes of the bilateral 
knees and left knee meniscal tear.  Knee arthroscopy was 
discussed with the Veteran at this time and he expressed 
interest in pursuing the surgery.  See June 2007 orthopedic 
consult note.  

The Veteran was seen in the orthopedic clinic on December 17, 
2007 with a left knee meniscal tear.  It was noted that he 
was scheduled for left knee arthroscopy with possible removal 
of abnormal tissue on December 20, 2007.  The operative 
procedure was discussed with the Veteran.  See history and 
physical exam note.  

Post-surgical medical evidence of record reveals that the 
Veteran was seen in February 2008, at which time he reported 
that his left knee felt better.  He indicated that the 
numbness and tingling described the month prior was fading 
away, though still present.  The Veteran reported that at 
times, it was better than at others and that it was now 
mostly below his knee and not present in his thigh.  Physical 
examination revealed full range of motion with small effusion 
and no limp.  There was mildly decreased sensation over the 
proximal lateral aspect of the leg but no other findings.  
See orthopedics clinic note.  

In March 2008, the Veteran reported that his left knee was 
somewhat better than when last seen.  He indicated that it 
was improved as compared to preoperatively and only 
occasionally popped.  The Veteran reported that when lying on 
his abdomen, he had a burning pain over the superolateral 
aspect of his knee that radiated distally.  Physical 
examination revealed full range of motion and no definite 
effusion.  The Veteran was able to ambulate without a limp 
and sensation was pretty much normal over the proximal 
lateral aspect of the leg.  See id.  The Veteran had no 
complaints directly related to his knee during an April 2008 
orthopedic clinic visit.  

The Veteran underwent a VA C&P joints examination in May 
2008, at which time he reported left knee pain and stiffness.  
He also indicated that he had had some giving way and 
locking, but these went away after his recent arthroscopy.  
The Veteran reported that it took about 30 minutes of walking 
to overcome his morning stiffness and indicated that he was 
taking medication for pain.  He also indicated a feeling of 
instability in his left knee.  The Veteran reported that he 
was unable to repair his home due to left knee pain and 
symptoms, but did indicate he could walk an unlimited 
distance except during flare-ups.  He is unable to jog due to 
left knee pain and reported flare-ups of pain and stiffness 
that were precipitated by stair climbing.  Their frequency 
was unpredictable and may be as much as three times a week 
lasting about two hours.  The Veteran reported that he left 
his job as a truck driver in December 2007 due to left knee 
pain, as well as other joint problems.  The examiner 
indicated that the Veteran wore a knee brace, but did not 
have it with him during the examination.  The Veteran was 
able to do all activities of daily living unassisted and uses 
no other assistive device.  

Physical examination revealed that the Veteran walked with a 
normal gait.  Inspection of the left knee was normal, though 
palpation revealed a warmness of the left knee that was not 
present in the right.  The knee was slightly tender 
anteriorly with palpation subjectively; however, the warmness 
indicating inflammation or effusion was present.  The lower 
edge of the patella was noted to be objectively tender to 
palpation; the remainder of the anterior knee was not 
objectively tender to palpation.  Range of motion of the knee 
revealed full extension without pain.  Flexion was from zero 
to 98 degrees without pain.  After repetitive motion, flexion 
was zero to 94 degrees without pain.  Passive motion from 
zero to 104 degrees did show slight objective pain starting 
at 94 degrees, but this was after repetitive motion only.  

Tests for stability were normal, including medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligament tests.  Lachman, McMurray and drawer tests were also 
normal.  The examiner reported that the most recent MRI in 
October 2007 showed a small amount of effusion and focal 
thinning of the cartilage on the medial aspect of the lateral 
tibial plateau and medial aspect of the medial femoral 
condyle.  There was patellar facet disease, but the 
previously seen meniscus derangement was no longer present.  
The Veteran was diagnosed with meniscus derangement of the 
left knee, which had resolved; and patellofemoral syndrome, 
which in retrospect is very likely the main problem the 
Veteran has and has had all along in addition to his meniscus 
derangement.  It was the examiner's opinion that there was 
also chondromalacia of the left knee.  The examiner reported 
that all of the above conditions were mild or inactive.  The 
examiner was unable to estimate function in a flare-up 
without undue speculation.  

Prior to his surgery for a deranged meniscus on December 20, 
2007, the Veteran complained of pain and locking in his knee.  
The 2008 VA examiner noted that an October 2007 MRI showed a 
small amount of effusion.  Accordingly, from June 29, 2006, 
to December 19, 2007, a 20 percent rating is warranted under 
Diagnostic Code 5258.  This is the highest rating available 
under Diagnostic Code 5258.  

As noted above, the Veteran was awarded a temporary total 
rating from December 20, 2007 to January 31, 2008.  
Accordingly, the Board must determine whether a rating in 
excess of 20 percent is warranted prior to December 20, 2007, 
and whether a rating in excess of 10 percent is warranted 
from February 1, 2008, forward.

Diagnostic Code 5014 provides the rating criteria for 
osteomalacia and directs that this disability be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  When, however, the limitation of motion 
of the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides ratings for 
limitation of flexion.  Flexion of either leg limited to 60 
degrees is noncompensable, flexion limited to 45 degrees 
merits a 10 percent rating, limitation of flexion to 30 
degrees warrants a 20 percent evaluation, and a 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
Diagnostic Code 5261 provides ratings of 0 percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.

At this juncture, the Board notes that the assignment of a 
particular diagnostic code is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, 
the Board must consider which diagnostic code or codes are 
most appropriate for application in the Veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

In this case, the Board has determined that the application 
of Diagnostic Code 5258 rather than Diagnostic Code 5014 is 
more appropriate for the time period prior to December 20, 
2007, and has granted a 20 percent evaluation between June 
29, 2006 and December 19, 2007 under these diagnostic 
criteria.  Application of this diagnostic code for the time 
period from February 1, 2008, forward, however, is not 
warranted.  Rather, the Board finds that the re-
implementation of Diagnostic Code 5014 (and, therefore, 
Diagnostic Code 5260 and 5261), is correct.  This is so 
because the meniscus derangement of the left knee was 
resolved following surgery such that there is no evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  The Veteran 
reported in 2008 that the locking went away after surgery and 
the examiner stated that the meniscus derangement had 
resolved. 

The evidence of record does not support the assignment of a 
rating in excess of 20 percent prior to December 20, 2007.  
As noted above, the Veteran is already in receipt of the 
maximum rating allowed under Diagnostic Code 5258; therefore, 
a rating in excess of 20 percent is impossible.  Moreover, 
the Veteran does not meet the requirements of a 20 percent 
rating under other applicable diagnostic criteria.  More 
specifically, there is no evidence that the Veteran's left 
knee exhibited flexion limited to 15 degrees or extension 
limited to 20 degrees.  Rather, the Veteran exhibited full 
extension to 0 degrees and flexion limited to only 120 
degrees.  See February 2007 VA C&P examination report; June 
2007 orthopedic clinic note.  These range of motion findings 
do not approach even the criteria for a noncompensable rating 
under Diagnostic Code 5260 or Diagnostic Code 5261.  

The evidence of record also does not support the assignment 
of a rating in excess of 10 percent from February 1, 2008, 
forward, as the evidence is devoid of reference to left knee 
flexion limited to 30 degrees or extension limited to 15 
degrees.  Rather, the Veteran continued to exhibit full 
extension of the knee to 0 degrees.  Flexion of the knee was, 
at worst, limited to 94 degrees.  See May 2008 VA C&P 
examination; orthopedic clinic notes dated February 2008 and 
April 2008.  These range of motion findings do not meet the 
criteria for a noncompensable rating under Diagnostic Code 
5260 or Diagnostic Code 5261.  The current 10 percent rating 
appears to be based upon painful motion and functional loss.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995). Therefore, a rating higher than 10 
percent is not appropriate.  And to assign two, separate 
compensable ratings based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  

While the Veteran did undergoing a partial medial 
meniscectomy of his left knee in December 2007, the post-
surgical evidence of record reveals that he consistently 
reported that his knee was better.     

The Board has also considered whether a separate rating for 
lateral instability or recurrent subluxation under Diagnostic 
Code 5257 is warranted at any time as of June 29, 2006.  See 
VAOPGCPREC 23-97.  There is no evidence, however, that the 
Veteran's left knee is unstable, despite his subjective 
complaints of giving way and instability.  Rather, tests for 
stability of the medial and lateral collateral and anterior 
and posterior cruciate ligaments, as well as the Lachman, 
drawer and McMurray tests, were normal during both the 
February 2007 and May 2008 VA examinations.  There is also no 
evidence of left knee recurrent subluxation.  See February 
2007 and May 2008 VA examination reports; February 2007 x-
ray; December 2007 history and physical exam note; 
orthopedics clinic notes dated June 2007, February 2008, 
March 2008 and April 2008.  As such, a separate or higher 
rating is not for application.

Lastly, consideration has been given to whether a rating in 
excess of 20 percent is warranted prior to December 20, 2007 
and whether a rating in excess of 10 percent is warranted as 
of February 1, 2008 for service-connected left knee 
chondromalacia tibia and patella with meniscus derangement on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  During the February 2007 VA C&P 
examination, the examiner reported that there was no change 
in range of motion after active repetitive motion; the 
examiner was also unable to estimate function during a flare-
up without undue speculation.  During the May 2008 VA C&P 
examination, passive motion from zero to 104 degrees showed 
slight objective pain starting at 94 degrees after repetitive 
motion only, but the examiner was unable to estimate function 
during a flare-up without undue speculation.  The Board has 
considered these findings, as well as the Veteran's reports 
of pain, but finds that the assignment of the 20 percent 
rating prior to December 20, 2007 and the assignment of the 
10 percent rating as of February 1, 2008 contemplate the 
functional loss exhibited in the Veteran's left knee.  As 
such, increased ratings are not warranted for service-
connected left knee chondromalacia tibia and patella with 
meniscus derangement under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.

III.	Extraschedular consideration

The rating schedules represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's left knee and 
bilateral foot disabilities are not shown to cause any 
impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria 
reasonably describe the Veteran's disabilities.  For these 
reasons, referral for consideration of an extraschedular 
rating is not warranted for either disability.  

IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Prior to the issuance of the March 2007 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See August 2006 letter.  The Veteran was also 
provided notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective 
date.  The duty to notify has been satisfied.

Additionally, with respect to the claims for higher ratings, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the Veteran's service and VA treatment records have been 
obtained and he was afforded appropriate examinations in 
connection with his claims.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for a low back disorder is denied.

An initial rating of 10 percent, and no higher, for service-
connected bilateral plantar fasciitis is granted, effective 
from June 29, 2006, forward.

An initial rating of 20 percent, and no higher, for service-
connected left knee chondromalacia tibia and patella with 
meniscus derangement is granted between June 29, 2006 and 
December 19, 2007, subject to the criteria governing payment 
of monetary benefits.

An initial rating in excess of 10 percent for service-
connected left knee chondromalacia tibia and patella with 
meniscus derangement is denied as of February 1, 2008.  


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's claims for service connection for disorders of the 
right hand and neck.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claims 
so that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2008), are met.

The Veteran contends that he has a disorder of his upper 
shoulder/neck as a result of service.  In pertinent part, he 
reports falling down a mountain while attending ground combat 
skills level II at Camp Bullis in San Antonio, Texas, between 
September and October 2001.  The Veteran indicates that he 
did not initially realize that he had injured his neck, but 
that he realized he had been injured during physical training 
(PT), when his neck would become stiff and seemingly lock.  
He reports that he began to pop his neck to relieve the pain 
and pressure and to create normal mobility.  The Veteran 
asserts that he often had to remove his helmet in order to 
relieve the pain.  See June 2006 VA Form 21-526; October 2007 
VA Form 9.  

An October 2007 statement signed by eight individuals report 
that they recall the Veteran often popped his neck and could 
not wear his helmet for long periods of time.  They indicate 
that when questioned about his neck, the Veteran reported 
falling while at ground combat skills level II school.  These 
individuals also reported that they worked with the Veteran 
on a regular basis for a number of years both before and 
after the alleged incident.  See statement signed by L.T.J., 
D.D., T.B., M.B., T.K.B., D.F., D.S., and R.G.  

The Veteran also contends that he has a right hand disorder 
as a result of service.  He reports being treated by VA for 
carpal tunnel syndrome in June 2000.  The Veteran reports 
feeling pain in his hand 100 percent of the time, even when 
it is not in use.  See June 2006 VA Form 21-526; October 2007 
VA Form 9.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, any neck 
problems.  At the time of a March 1988 enlistment 
examination, the examining physician noted that the Veteran 
had fractured his right wrist at the age of 14, but that the 
Veteran had no complaints and that the fracture was not 
significant (NCNS).  Clinical evaluation of the Veteran's 
upper extremities was noted to be normal, but the examiner 
did indicate that the Veteran's left [sic] wrist was FAN.  
See reports of medical examination and history.  An undated 
Summary of Care reveals that the Veteran fractured his right 
wrist in 1981.  

VA treatment records dated during the Veteran's period of 
active service reveal that he was assessed with right hand 
pain (? carpal tunnel involvement) in June 2000.  See 
occupational therapy note and addendum.  

During the February 2007 VA C&P spine examination, the 
Veteran was diagnosed with very mild traumatic arthritis of 
the cervical spine; however, no opinion regarding its 
etiology was provided.  During the February 2007 VA C&P 
joints examination, the examiner noted the Veteran's 
complaints involving his right hand and conducted a physical 
examination of that hand, but did not mention the June 2000 
treatment for possible carpal tunnel syndrome.  The diagnosis 
made was no specific pathology of the hand found.  VA 
treatment records dated subsequent to this examination report 
contain an impression of right carpal tunnel syndrome (CTS) 
flare-up.  See October 2007 emergency room record from 
Memphis VAMC.  

The Board finds that fundamental fairness to the Veteran 
warrants the conduction of examinations for the purpose of 
obtaining an etiology opinion regarding the diagnosed mild 
traumatic arthritis of the cervical spine and to determine 
whether the Veteran does have right carpal tunnel syndrome 
and, if so, to determine whether this condition was incurred 
in or aggravated by service.  See 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records related to treatment 
for the Veteran's right hand/wrist and 
neck from the Jackson VAMC, dated since 
July 2008.  

2.  Thereafter, schedule the Veteran for 
a VA spine examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  

The examiner should identify all 
disorders of the cervical spine.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current cervical 
spine disorder had its onset during 
active service or is related to any in-
service event, disease, or injury.

A rationale for any opinion expressed 
should be provided.

3.  Schedule the Veteran for a VA joints 
examination.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  

The examiner should identify all 
disorders of the right hand and/or wrist.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current disorder of 
the Veteran's right hand and/or wrist had 
its onset during active service or is 
related to any in-service event, disease, 
or injury.

A rationale for any opinion expressed 
should be provided.

4.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


